July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      THE STATE OF TEXAS, Appellant

NO. 14-13-00427-CR                          V.

                      DALE GILBERT MOORE, Appellee
                     ________________________________

      Today the Court heard the State’s motion to dismiss the appeal from the
order signed by the court below on April 26, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.